Porter, J.
delivered the opinion of the court The appeal in this case was made returnable to the term of 1821 , and was filed in this court, on the 8th of September, of the present year. The statute has positively directed that the record shall be returned on the day fixed by the judge, granting the appeal ; and that direction not having been pursued, we must dismiss it—See the cases of Carpentier vs. Harrod, 11 Martin, 434; Howe vs. Montgomery, 12 ibid, 505; and Lafon’s ex’r. vs. Rivierecs, ibid, 506.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.